Citation Nr: 0917072	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-32 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
cervical spine degenerative joint disease.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
right shoulder condition as secondary to the service-
connected low back disability.  

3.  Entitlement to a higher rating for diabetes mellitus, 
type II, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
August 1970 and from February 1971 to February 1975.   

The right shoulder and cervical spine matters come to the 
Board of Veterans' Appeals (Board) from a November 2004 
rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was filed in 
February 2005, a statement of the case was issued in May 
2005, and a substantive appeal was received in October 2005.  
The diabetes mellitus, type II, matter comes to the Board 
from an April 2005 rating decision of a VA RO.  A notice of 
disagreement was filed in May 2005, a statement of the case 
was issued in August 2005, and a substantive appeal was 
received in August 2005.  The Veteran requested a Board 
hearing; however, he withdrew that request in November 2008.


FINDINGS OF FACT

1.  The RO denied service connection for a cervical 
condition, including as secondary to spinal condition, in a 
July 2002 rating decision and properly notified the Veteran, 
who did not initiate an appeal of that decision.

2.  The July 2002 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim in May 
2004.    

3.  Evidence received since the July 2002 rating decision is 
cumulative of evidence previously of record and does not 
raise a reasonable possibility of substantiating the claim.  

4.  The RO denied service connection for a right shoulder 
condition, including as secondary to spinal condition, in a 
July 2002 rating decision and properly notified the Veteran, 
who did not initiate an appeal of that decision.

5.  The July 2002 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim in May 
2004.    

6.  Evidence received since the July 2002 rating decision is 
cumulative of evidence previously of record and does not 
raise a reasonable possibility of substantiating the claim.  

7.  The Veteran's service-connected diabetes mellitus, type 
II, requires insulin and a restricted diet, but does not 
require regulation of activities.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision denying service connection 
for cervical condition, including as secondary to spinal 
condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for cervical 
spine degenerative joint disease.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  The July 2002 rating decision denying service connection 
for a right shoulder condition, including as secondary to 
spinal condition, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for right 
shoulder condition as secondary to the service connected low 
back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

5.  The criteria for assignment of a rating in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in June 2004 with regard to the right shoulder and 
cervical spine conditions, and in February 2005 with regard 
to the diabetes condition.  In March 2006, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

The Board notes that the June 2004 letter explained to the 
Veteran what constitutes "new" evidence and what 
constitutes "material" evidence.  Thus, the Board concludes 
that the Veteran has been provided with the type of notice 
contemplated by the Court in Kent and no additional notice is 
necessary.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board acknowledges that the VCAA letter sent to the 
veteran in February 2005 does not meet the requirements of 
Vazquez-Flores.  However, another letter that does meet such 
requirements was issued in May 2008.  Following the issuance 
of that letter, the claim was readjudicated and a 
supplemental statement of the case was issued in May 2008, 
thus curing the timing defect.  See Mayfield, 444 F. 3d 1328; 
Pelegrini, 18 Vet. App. 112 (2004).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains a report of VA 
examination performed in August 2006 with regard to the 
diabetes issue.  The examination report obtained is fully 
adequate and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  With regard to the right shoulder and cervical spine 
issues, no examination is required since the request to 
reopen the claim is denied in this decision.  A VA 
examination is not required with regard to a claim to reopen 
a finally adjudicated claim unless new and material evidence 
is received.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d. 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the Veteran's appeal.  

New and Material Evidence Criteria 

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally denied on any basis.  
Additionally, evidence considered to be new and material 
sufficient to reopen a claim should be evidence that tends to 
prove the merits of the claim that was the specified basis 
for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Cervical Spine

Analysis

By rating decision in July 2002, the RO denied service 
connection for cervical condition, including as secondary to 
spinal condition.  The Veteran did not file an appeal; thus, 
the RO decision is final.  38 U.S.C.A. § 7105.  In May 2004, 
the Veteran filed a claim to reopen the previously denied 
claim of entitlement to service connection for cervical 
condition, including as secondary to spinal condition.  The 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the issuance of the RO 
decision in July 2002.  

The Board notes that even though the RO's November 2004 
rating decision found that there was no new and material 
evidence to reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in July 2002 is new, in that it was not previously of record, 
but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  At the 
time of the July 2002 decision, the Veteran's service 
treatment records were on file, as well as private medical 
records, VA outpatient treatment records, and several VA 
examinations.  The basis of the July 2002 denial was that the 
Veteran's cervical spine condition was not shown in service 
and there was no evidence showing it was secondary to any 
service-connected condition.  

The evidence received since the July 2002 decision consists 
of various VA outpatient treatment records showing a cervical 
spine disability, including an August 2003 assessment of 
cervical spondylosis, and an October 2003 assessment of 
cervical stenosis with myelopathy.

These newly submitted records do not indicate that the 
Veteran's current cervical spine degenerative joint disease 
was shown in service, or that it was secondary to any 
service-connected condition.  As this evidence does not 
relate (positively) to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim, it cannot serve to reopen the 
claim.  The Board has considered the Veteran's own lay 
statements to the effect that his cervical spine disability 
is causally related to his active service; however, it is 
noted that the Veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for cervical spine degenerative joint disease are not met.

Right Shoulder 

Analysis

By rating decision in July 2002, the RO denied service 
connection for right shoulder condition, including as 
secondary to spinal condition.  The Veteran did not file an 
appeal; thus, the RO decision is final.  38 U.S.C.A. § 7105.  
In May 2004, the Veteran filed a claim to reopen the 
previously denied claim of entitlement to service connection 
for right shoulder condition ,including as secondary to the 
service-connected low back disability.  The evidence that 
must be considered in determining whether new and material 
evidence has been submitted in this case is that evidence 
added to the record since the issuance of the RO decision in 
July 2002.  

The Board notes that even though the RO's November 2004 
rating decision found that there was no new and material 
evidence to reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in July 2002 is new, in that it was not previously of record, 
but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  At the 
time of the July 2002 decision, the Veteran's service 
treatment records were on file, as well as private medical 
records, VA outpatient treatment records, and several VA 
examinations.  The basis of the July 2002 denial was that the 
Veteran's right shoulder condition was not shown in service 
and there was no evidence showing it was secondary to any 
service-connected condition.  

The evidence received since the July 2002 decision consists 
of VA outpatient treatment records, including an August 2003 
assessment of right shoulder impingement syndrome.

These newly submitted records do not indicate that the 
Veteran's current right shoulder condition was shown in 
service, or that it was secondary to any service-connected 
condition.  As this evidence does not relate (positively) to 
an unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim, 
it cannot serve to reopen the claim.  The Board has 
considered the Veteran's own lay statements to the effect 
that his right shoulder disability is causally related to his 
active service; however, it is noted that the Veteran has not 
been shown to have the medical expertise necessary to render 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Where, as here, resolution of the issue on appeal 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for right shoulder condition, including as secondary to the 
service connected low back disability are not met.

Diabetes Mellitus, Type II

Criteria & Analysis

The Veteran's service-connected diabetes mellitus, type II, 
is assigned a 20 percent disability rating under Diagnostic 
Code 7913, effective November 20, 2000.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The Veteran's service-connected diabetes mellitus, type II, 
has been rated by the RO under the provisions of Diagnostic 
Code 7913.  Under this regulatory provision, a 20 percent 
rating is warranted for diabetes requiring insulin and a 
restricted diet, or oral hypoglycemic agents and a restricted 
diet; and a 40 percent rating is warranted when the diabetes 
requires insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.

It is clear from the record, and VA has acknowledged in 
previous rating decisions, that the Veteran requires insulin 
and that he is on a restricted diet.  The determinative 
question in this appeal for a higher rating is whether there 
is a showing that the Veteran's activities are regulated as 
part of the medical treatment prescribed for his diabetes.

The Veteran underwent a VA examination in August 2006.  He 
reported that he tried to restrict his diet.  The examiner 
noted that the diabetes did not appear to restrict the 
Veteran's activities other than taking his insulin shot.  

Following physical examination, the examiner diagnosed 
diabetes mellitus, type II.  The examiner opined that the 
Veteran's diabetes was marginally controlled and that the 
Veteran did not appear to be limited by his diabetes at that 
point in time.  

VA outpatient treatment records from throughout the appeal 
period contain references to prescribed treatments for the 
Veteran's diabetes.  A July 2005 VA outpatient treatment 
record shows a treatment plan for the Veteran's diabetes that 
featured diet restrictions and recommended increased 
exercise, but made no indication of regulation of activities.

It is clear from the record that the Veteran experiences 
significant difficulties from multiple disabilities, 
including service-connected disabilities.  The Board 
sympathizes with the Veteran and understands fully the 
contention advanced by him that his diabetes mellitus, type 
II, is more severe than the currently assigned rating 
reflects.  The Veteran, as a lay person, is competent to 
provide evidence regarding symptomatology, but is not 
competent to provide evidence determining the etiology or 
clinical severity of a medical disability; the Board must 
rely upon the conclusions of medical experts regarding 
etiology and clinical severity.  See Jandreau v. Nicholson, 
492 F. 3d . 1372 (Fed. Cir. 2007); Buchanon v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006))).  In this case, there is no 
medical evidence showing that management of the Veteran's 
diabetes mellitus, type II, as prescribed by doctors, 
requires medical regulation of activities.

In light of the foregoing evidence, the Board finds that the 
Veteran has been properly rated for his diabetes mellitus, 
type II, and there is no basis for assignment of a disability 
rating in excess of 20 percent.  The Board again emphasizes 
that although the Veteran requires insulin and a restricted 
diet, there is no persuasive evidence that the Veteran's 
activities have been regulated by medical professionals in 
managing his diabetes mellitus, type II.  As such, the 
Veteran meets the criteria for a 20 percent rating under 38 
C.F.R. § 4.119, Diagnostic Code 7913.  In the absence of 
persuasive evidence of regulation of activities, there is 
simply no basis for a higher rating at this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Thun v. Peake, 22 Vet. App. 111 (2008).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  

ORDER

New and material evidence having not been received, the 
appeal seeking to reopen a claim of service connection for 
cervical spine degenerative joint disease is denied.

New and material evidence having not been received, the 
appeal seeking to reopen a claim of service connection for 
right shoulder condition, including as secondary to the 
service connected low back disability, is denied.

A rating in excess of 20 percent for diabetes mellitus, type 
II, is not warranted.  

____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


